Allowable Subject Matter
Claims 1-20 are allowed as amended 12/23/2021.

Response to Arguments
Applicant’s arguments, see pages 27-28 of the Remarks with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 18-25 of the Remarks with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on eligibility.
Previously pending 35 USC 112(b) rejections are withdrawn in response to Applicant’s claim amendments.

Reasons for Allowance
Claims 1-20 are allowed as amended 12/23/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by utilization of Natural Language Processing being interpreted using microphones and speech of users to train a machine learning model on certain pronunciations of food items, and then using a camera and augmented reality headset to 
Reasons the 103 rejection is overcome: Independent claims 1-20 disclose a system, product, and method for using microphones and speech of users to train a machine learning model on certain pronunciations of food items, and then using a camera and augmented reality headset to identify locations of the food items in a certain location to aid in food preperation.
The closest prior art of record is:
Jenkins et al. (WO 2019/178372 A1) – which discloses a system for performing recipe conversion to assist humans in the kitchen. 
Lee (US 8,145,854 B1) – which discloses an apparatus for controlling automated food preperation.
Sisodia et al. (US 2017/0323640 A1) – which discloses systems for recipe management using NPL and speech recognition.
Assar (US 2015/0025671 A1) – which discloses food product preparation using LED indicators for ingredients needed.
Chang et al. (Yao-Jen Chang, Ya-Shu Kang, Po-Chiao Huang, An augmented reality (AR)-based vocational task prompting system for people with cognitive impairments, Research in Developmental Disabilities, Volume 34, Issue 10, 2013, Pages 3049-3056, ISSN 0891-4222) – which discloses a study for improving vocational skills using augmented reality.

deriving, by one or more processors, ingredients of a first food item from first audio data captured by the one or more microphones and received from a first spoken order of a first customer who is ordering the first food item; determining, by the one or more processors, that the first audio data includes a pronunciation of a first ingredient that is not included in the derived ingredients of the first food item and is not associated with the pronunciations associated with ingredient names by the database; using a machine learning component and a dialect of the first customer, learning, by the one or more processors, that the pronunciation of the first ingredient is associated with the first ingredient, and associating, in the database, and by the one or more processors, the pronunciation of the first ingredient with a name of the first ingredient, subsequent to the learning using the machine learning component, receiving, by the one or more processors, second audio data from a second spoken order of a second customer who is ordering a second food item, the second audio data being captured by the one or more microphones; using the NLP module and the NLU module, determining, by the one or more processors, that the second audio data includes the pronunciation of the first ingredient;  using the NLP deriving, by the one or more processors, ingredients of the second food item from the second audio data, wherein the deriving the ingredients includes deriving the first ingredient from the second audio data based on the database associating the pronunciation of the first ingredient with the name of the first ingredient; using a camera, identifying, by the one or more processors, locations of the ingredients of the second food item in a preparation area, the preparation area including (i) the ingredients of the second food item and (ii) other ingredients, the camera being operatively coupled to an augmented reality (AR) headset worn by a second employee who is assigned to prepare the second food item; using image data captured by the camera, determining, by the one or more processors, a current location of the second employee; calculating, by the one or more processors, distances of the locations of the ingredients of the second food item to the current location of the second employee; based on the calculated distances, determining, by the one or more processors, a sequence of selecting the ingredients of the second food item, so that the second employee selecting the ingredients of the second food item in the sequence maximizes a speed at which the second food item is prepared by the second employee; and generating and displaying, by the one or more processors, an overlay to an interface for viewing in the AR headset worn by the second employee, the overlay including visual indicators overlaying an image of the preparation area, the visual indicators marking the ingredients of the second food item and the sequence of selecting the ingredients of the second food item, and distinguishing the ingredients of the second food item from the other ingredients in the preparation area”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.